NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Petitioner,

                                        v.

            CARMEN BRENDA LEE GONZALEZ, Respondent.

                         No. 1 CA-CR 22-0097 PRPC
                              FILED 11-22-2022


      Petition for Review from the Superior Court in Yuma County
                         No. S1400CR201800578
                 The Honorable Brandon S. Kinsey, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles V. S. Platt
Counsel for Petitioner

Yuma County Legal Defender’s Office, Yuma
By Zachary John Dumyahn
Counsel for Respondent
                            STATE v. GONZALEZ
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge James B. Morse Jr., and Judge
Michael J. Brown delivered the decision of the Court.


PER CURIAM:

¶1              Petitioner State of Arizona seeks review of the superior court's
order granting Carmen Brenda Lee Gonzalez’s petition for post-conviction
relief, filed pursuant to Arizona Rule of Criminal Procedure 32.1.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3           We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, petition for
review, and response. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         2